Blandford, Justice.
The court charged the jury that if the accused was the owner of a tippling-house, and if he kept it open but a moment on the Sabbath day, for any purpose, he is guilty. This charge is assigned as error, and is the main ground relied on here by the plaintiff in error. Under the statute, a tippling-house must be closed on the Sabbath day, and if the owner keep it open but for a moment, it is a violation of the statute; and there is no purpose for which the statute authorizes such a house to be opened. The charge of the court being right, the exception thereto falls. The verdict is amply sustained by the evidence.
Judgment affirmed.